


110 HR 7105 IH: Urban Medicare-Dependent Hospitals

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7105
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Saxton (for
			 himself and Mr. Smith of New Jersey)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  preserve access to urban Medicare-dependent hospitals.
	
	
		1.Short titleThis Act may be cited as the
			 Urban Medicare-Dependent Hospitals
			 Preservation Act of 2008.
		2.Criteria and
			 payment for certain urban Medicare-dependent hospitals
			(a)In
			 generalSection 1886(d)(5) of the Social Security Act (42 U.S.C.
			 1395ww(d)(5)) is amended by adding at the end the following new
			 subparagraph:
				
					(M)(i)For cost reporting
				periods beginning on or after October 1, 2008, in the case of a subsection (d)
				hospital which is an urban Medicare-dependent hospital, payment under paragraph
				(1)(A) shall be equal to the sum of the amount determined under clause (ii) and
				the amount determined under paragraph (1)(A)(iii).
						(ii)The amount determined under this
				clause is, for discharges occurring during the cost reporting period that
				begins on or after October 1, 2008, and any subsequent cost reporting period,
				75 percent of the amount by which the hospital’s target amount for the cost
				reporting period (as defined in subsection (b)(3)(L)) exceeds the amount
				determined under paragraph (1)(A)(iii).
						(iii)The term urban
				Medicare-dependent hospital means, with respect to any cost reporting
				period to which clause (i) applies, any hospital—
							(I)located in an urban area;
							(II)that does not receive payment—
								(aa)under subparagraph (C) as a rural
				referral center;
								(bb)under subparagraph (D) as a sole
				community hospital;
								(cc)under subparagraph (B) or under
				subsection (h); or
								(dd)under subparagraph (F); and
								(III)for which not less than 60 percent
				of its inpatient days or discharges during the cost reporting period beginning
				in fiscal year 2006, or two of the three most recently audited cost reporting
				periods for which the Secretary has a settled cost report, were attributable to
				inpatients entitled to benefits under part A.
							(iv)The Secretary shall for each fiscal year
				make an appropriate adjustment in the national standardized amount under
				paragraph (3) to ensure that any payments made under this subparagraph are made
				in a manner that assures that the aggregate payments under this subsection are
				not greater or less than those that would have been made without such
				additional
				payments.
						.
			(b)Target payment
			 amountSection 1886(b)(3) of such Act (42 U.S.C. 1395ww(b)(3)) is
			 amended—
				(1)in subparagraph
			 (B)(iv), by striking and (D) and inserting , (D), and
			 (L); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(L)For cost reporting periods occurring
				on or after October 1, 2008, in the case of a hospital that is an urban
				Medicare-dependent hospital (as defined in subsection (d)(5)(M)), the term
				target amount means—
							(i)with respect to the first 12-month
				cost reporting period in which this subparagraph is applied to the hospital,
				the allowable operating costs of inpatient hospital services (as defined in
				subsection (a)(4)) recognized under this title for the hospital for the
				12-month cost reporting period beginning during fiscal year 2002, increased by
				the applicable percentage increase under subparagraph (B)(iv) for each of
				fiscal years 2003 through 2008; and
							(ii)with respect to discharges occurring
				after the first 12-month cost reporting period in which this subparagraph is
				applied to the hospital, the target amount for the preceding year increased by
				the applicable percentage increase under subparagraph
				(B)(iv).
							.
				
